DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 5/12/2022.
Claims 1, 8, and 14 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gole et al. (US 2019/0034098), Nellans et al. (US 2013/0080732), Sengupta et al. (US 2011/0276744), and Marukame et al. (US 2013/0250686).
With respect to claim 1, Gole teaches of a system comprising: a plurality of memory devices comprising a first memory device and a second memory device (fig. 1, item 130, 120; paragraph 14; where the SSD contains a flash memory device (2nd memory device) and a RAM (1st memory device));
a processing device, operatively coupled with the plurality of memory devices (fig. 1, item 150; paragraph 14, 18-19; where the controller controls both memories), to perform operations comprising: 
identifying a first portion and a second portion of the first memory device (fig. 1; paragraph 20-21; where the RAM contains a first portion, 131 and a second portion, 132.  The first portion, 131, stores metadata and part of it can also be used as a cache.  The metadata storing part of the first portion, 131 is analogous to the claimed first portion.  The second portion, 132 and/or the part of the first portion 131 that is used as a cache can be interpreted to read on the claimed second portion),
the first portion storing metadata corresponding to the namespace on the second memory device (fig. 1; paragraph 21, where the first portion stores system data such as a flash translation layer map, etc. for the SSD); and
exposing the second portion of the first memory device to a host system as a non-zoned addressable memory region (fig. 1; paragraph 21-22; where a portion of the first portion is used as a cache/buffer for flash device 120 and where the second portion is dedicated for storage of data associate with an addressable space available to the host.  These makeup the non-zoned addressable memory region as they are not broken down into separate partitions).
Gole fails to explicitly teach of (1) configuring the second memory device with a zone namespace; (2) the first portion storing zone namespace metadata corresponding to the zone namespace on the second memory device, (3) wherein the non-zoned addressable memory region accepts writes from the host system using a first write size granularity, wherein the zone namespace on the second memory device accepts writes from the host system using a second write size granularity.
However, Nellans teaches of configuring the second memory device with a zone namespace (fig. 1b; paragraph 53, 59; where the logical address space of the nonvolatile memory devices is divided into zones associated with different mapping policies);
the first portion storing zone namespace metadata corresponding to the zone namespace on the second memory device (fig. 1b; paragraph 53, 57-60; where the metadata is stored in volatile memory 112 and 160); and
wherein the zone namespace on the second memory device accepts writes from the host system using a second write size granularity (paragraph 36-38; where data is stored at a granularity of logical addresses in the nonvolatile memory.  The logical addresses are mapped to physical resources of any size and granularity which may or may not correspond to the partitioning scheme of the nonvolatile memory.  This allows the nonvolatile memory to support many different virtual memory unit sizes and granularities).
The combination of Gole and Nellans fails to explicitly teach of wherein the non-zoned addressable memory region accepts writes from the host system using a first write size granularity and wherein the second write size granularity associated with the zone namespace on the second memory device is larger than the first write size granularity.
However, Sengupta teaches of wherein the non-zoned addressable memory region accepts writes from the host system using a first write size granularity (paragraph 19, 29-30; where the RAM write buffer has a fixed size structure and is written to at the granularity of an entry until enough is written until a flash page can be filled) and
wherein the second write size granularity is larger than the first write size granularity (paragraph 19, 29-30; where the key-value pair entries are written (first write size granularity) until they reach enough to fill a full flash page (second write size granularity) after which they are written to the flash.  Thus, it is clear to one of ordinary skill in the art that the second write size granularity of a flash page is larger than the first write size granularity of an entry).
The combination of Gole, Nellans, and Sengupta teaches of wherein the second write size granularity associated with the zone namespace on the second memory device is larger than the first write size granularity (Nellans paragraph 36-38, 53, and 59; Sengupta, paragraph 19, 29-30; in the combination, Sengupta’s writing in full flash pages to the flash memory would occur to Nellans’ nonvolatile memory, which is divided into multiple zones associated with different mapping policies).
The combination of Gole, Nellans, and Sengupta fails to explicitly teach of the writes from the host system comprising host metadata objects corresponding to host data objects stored on the second memory device.
However, Marukame teaches of the writes from the host system comprising host metadata objects corresponding to host data objects stored on the second memory device (paragraphs 37-41; where the key-value pair is metadata for the real data and they are saved in the SSD).
Gole and Nellans are analogous art because they are from the same field of endeavor, as they are directed to nonvolatile storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Gole and Nellans before the time of the effective filing of the claimed invention to incorporate the zone divisions of Nellans into the nonvolatile storage of Gole.  Their motivation would have been to more efficiently manage logical to physical mapping entries by enabling the use of multiple different mapping policies (Nellans, paragraph 59).
Gole, Nellans, and Sengupta are analogous art because they are from the same field of endeavor, as they are directed to data storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Gole, Nellans, and Sengupta before the time of the effective filing of the claimed invention to incorporate the coalescing write entries in the cache of the combination of Gole and Nellans as taught in Sengupta.  Their motivation would have been to efficiently store data in the flash in complete pages.
Gole, Nellans, Sengupta, and Marukame are analogous art because they are from the same field of endeavor, as they are directed to data storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Gole, Nellans, Sengupta, and Marukame before the time of the effective filing of the claimed invention to incorporate the key-value pair being the metadata for real data in the combination of Gole, Nellans, and Sengupta as taught in Marukame.  Their motivation would have been to more efficiently use the data storage.
With respect to claim 14, the combination of Gole, Nellans, Sengupta, and Marukame teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Gole also teaches of a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations of claim 1 (paragraph 27; as the controller controls the operation of the SSD and the interfacing with the host by way of firmware, ASICs and applications, there must be storage that contains the firmware and applications that implement the controller’s functionality).
With respect to claims 3 and 16, Gole teaches of wherein the first memory device comprises volatile memory with a backup power source (fig. 1; paragraph 23-26; where the temporary power source can power the SSD for a limited amount of time when the external power source is interrupted), and
wherein the second memory device comprises non-volatile memory (fig. 1; paragraph 16; flash memory device 120).
With respect to claims 4 and 17, Gole teaches of wherein the non-zoned addressable memory region accepts write-in-place operations from the host system (paragraph 22, 33; where the correspondence between the physical location in the second portion and the LBA in the address space is fixed).
Nellans teaches of wherein the zone namespace on the second memory device accepts sequential write operations from the host system (paragraph 44-46; where the data in the non-volatile memory is stored in a log format that is sequentially appended).
The reasons for obviousness are the same as indicated above with respect to claim 1.
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gole, Nellans, Sengupta, and Marukame as applied to claims 1 and 14 above, and further in view of Watt (US 2021/0141433).
With respect to claims 2 and 15, Gole teaches of wherein the second portion of the memory device is exposed to the host computing system using a persistent memory region (PMR) feature (paragraph 21 and 23-26; where the second portion is an addressable space available to the host and the PLP circuit provides for a temporary backup power when the external power is interrupted). 
The combination of Gole, Nellans, Sengupta, and Marukame fails to explicitly teach of wherein the second portion of the memory device comprises PMR free space configured to receive the host metadata objects from the host system.
	However, Watt teaches of wherein the second portion of the memory device comprises PMR free space configured to receive the host metadata objects from the host system (fig. 3a-b; paragraph 52, 58; where the metadata for host applications is stored in the SSD’s RAM).
Gole, Nellans, Sengupta, Marukame, and Watt are analogous art because they are from the same field of endeavor, as they are directed to nonvolatile storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Gole, Nellans, Sengupta, Marukame and Watt before the time of the effective filing of the claimed invention to incorporate the storing the host application metadata in the RAM and storing it to the NAND upon the occurrence of a power loss in the combination of Gole, Nellans, Sengupta, and Marukame as taught in Watt.  Their motivation would have been to aid in recovering the host applications from an unexpected power loss.
Claims 6-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gole, Nellans, Sengupta, and Marukame as applied to claims 1 and 14 above, and further in view of Watt.
With respect to claims 6 and 19, the combination of Gole, Nellans, Sengupta, and Marukame teaches of wherein the processing device to perform further operations comprising: receiving a plurality of write operations comprising a plurality of host data objects (Gole, paragraph 27; Sengupta, paragraph 29; where data/key-value pair write commands are received from the host);
writing each of the plurality of host data objects to the zone namespace on the second memory device individually using the second write size granularity (Gole, paragraph 27; Nellans, paragraph 36-38, 44-45; where the writes are stored in the flash memory in a log format in the logical address granularity taught by Nellans).
The combination of Gole, Nellans, Sengupta, and Marukame fails to explicitly teach of receiving a plurality of write operations comprising a plurality of host metadata objects; writing each of the plurality of host metadata objects to the non-zoned addressable memory region on the first memory device individually using the first write size granularity.
However, Watt teaches of receiving a plurality of write operations comprising a plurality of host metadata objects (fig. 3a-b; paragraph 52, 58; where the metadata for host applications is received and stored in the SSD’s RAM).
The combination of Gole, Nellans, Sengupta, Marukame, and Watt teaches of writing each of the plurality of host metadata objects to the non-zoned addressable memory region on the first memory device individually using the first write size granularity (Sengupta, paragraph 29; Watt, fig. 3a-b; paragraph 52, 58; where the metadata for host applications is received and stored in the SSD’s RAM an entry at a time from Sengupta).
Gole, Nellans, Sengupta, and Watt are analogous art because they are from the same field of endeavor, as they are directed to nonvolatile storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Gole, Nellans, Sengupta, and Watt before the time of the effective filing of the claimed invention to incorporate the storing the host application metadata in the RAM and storing it to the NAND upon the occurrence of a power loss in the combination of Gole, Nellans, Sengupta, and Marukame as taught in Watt.  Their motivation would have been to aid in recovering the host applications from an unexpected power loss.
With respect to claims 7 and 20, the combination of Gole, Nellans, Sengupta, Marukame, and Watt teaches of wherein the processing device to perform further operations comprising: determining that a total size of the plurality of host metadata objects in the non-zoned addressable memory region satisfies a threshold criterion associated with the second write size granularity (Watt, paragraph 52, 58; Sengupta, paragraph 29-30; where when the amount of data/key-value pairs/host application metadata from Watt in the RAM write buffer fill a flash page (second write size granularity) a page of the entries are written to flash); and
moving the plurality of host metadata objects from the non-zoned addressable memory region on the first memory device to the zone namespace on the second memory device together using the second write size granularity (Watt, paragraph 52, 58; Sengupta, paragraph 29-30; where when the amount of data/key-value pairs/host application metadata from Watt in the RAM write buffer fill a flash page (second write size granularity) a page of the entries are written to flash).
The reasons for obviousness are the same as those discussed above with respect to claims 1 and 6.
With respect to claim 8, the combination of Gole, Nellans, Sengupta, Marukame, and Watt teaches of the limitations cited and described above with respect to claims 1, 6-7 for the same reasoning as discussed above with respect to claims 1, 6-7.
The combination of Gole, Nellans, Sengupta, Marukame, and Watt also teaches of determining that a total size of the plurality of host metadata objects in the non-zoned addressable memory region satisfies a threshold criterion (Watt, paragraph 52, 58; Sengupta, paragraph 29-30; where when the amount of data/key-value pairs/host application metadata from Watt in the RAM write buffer fill a flash page (second write size granularity) a page of the entries are written to flash); and
migrating the plurality of host metadata objects from the non-zoned addressable memory region on the first memory device to the zone namespace on the second memory device together using the second write size granularity (Watt, paragraph 52, 58; Sengupta, paragraph 29-30; where when the amount of data/key-value pairs/host application metadata from Watt in the RAM write buffer fill a flash page (second write size granularity) a page of the entries are written to flash).
With respect to claim 9, the combination of Gole, Nellans, Sengupta, and Marukame teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as indicated with respect to claim 1.
With respect to claim 10, the combination of Gole, Nellans, Sengupta, Marukame, and Watt teaches of the limitations cited and described above with respect to claim 2 for the same reasoning as indicated with respect to claim 2.
With respect to claim 11, the combination of Gole, Nellans, Sengupta, Marukame teaches of the limitations cited and described above with respect to claim 3 for the same reasoning as indicated with respect to claim 3.
With respect to claim 12, the combination of Gole, Nellans, Sengupta, and Marukame teaches of the limitations cited and described above with respect to claim 4 for the same reasoning as indicated with respect to claim 4.
With respect to claim 13, the combination of Gole, Nellans, Sengupta, Marukame, and Watt teaches of wherein the total size of the plurality of host metadata objects in the non-zoned addressable memory region satisfies the threshold criterion when the total size is equal to or greater than the second write size granularity (Watt, paragraph 52, 58; Sengupta, paragraph 29-30; where when the amount of data/key-value pairs/host application metadata from Watt in the RAM write buffer fill a flash page (second write size granularity/threshold criterion) a page of the entries are written to flash).

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to the independent claims that the combination, specifically Sengupta does not teach of, “exposing the second portion of the first memory device to a host system as a non-zoned addressable memory region, wherein the non-zoned addressable memory region accepts writes from the host system using a first write size granularity, the writes from the host system comprising host metadata objects corresponding to host data objects stored on the second memory device, wherein the zone namespace on the second memory device accepts writes from the host system using a second write size granularity, and wherein the second write size granularity associated with the zone namespace on the second memory device is larger than the first write size granularity,” as Sengupta does not indicate that its RAM includes a non-zoned portion and that the non-zoned portion has a first write size granularity while a memory device with a zone namespace has a second write size granularity larger than the first.  The examiner disagrees with this reasoning.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed in the non-final rejection mailed on 2/16/2022 and above, the combination of Gole, Nellans, Sengupta, and Marukame does teach of the limitations in question.
Gole discloses exposing the second portion of the first memory device to a host system as a non-zoned addressable memory region in figure 1 and paragraphs 21-22.  A portion of the first portion, item 131, is used as a cache/buffer for flash device 120 and the second portion, item 132, is dedicated for the storage of data associate with an addressable space available to the host.  These two areas (a portion of the first portion and the second portion) makeup the claimed non-zoned addressable memory region as they are not broken down into separate partitions.
Sengupta discloses wherein the non-zoned addressable memory region accepts writes from the host system using a first write size granularity in paragraph 19 and 29-30.  The RAM write buffer, item 108, (analogous to Gole’s RAM’s portion of the first portion that is used as a cache/buffer and Gole’s RAM’s second portion as well as the claimed non-zoned addressable memory region) has a fixed size structure and is written to at the granularity of one entry (claimed first write size granularity) until enough entries are written to that a full flash page can be filled.
Marukame discloses that the writes from the host system comprise host metadata objects corresponding to host data objects stored on the second memory device in paragraphs 37-41.  where the key-value pair is metadata (claimed host metadata objects) for the real data (claimed host data objects) that are saved in the SSD.
Nellans discloses that the zone namespace on the second memory device accepts writes from the host system using a second write size granularity in paragraphs 36-38, 53, and 59.  The logical address space of the nonvolatile memory device is divided into zones associated with different mapping policies.  The data is stored in the nonvolatile memory at a granularity of logical addresses.  The logical addresses are mapped to physical resources of any size and granularity which may or may not correspond to the partitioning scheme of the nonvolatile memory.  This allows the nonvolatile memory to support many different virtual memory unit sizes and granularities.
Sengupta also discloses wherein the second write size granularity is larger than the first write size granularity in paragraphs 19 and 29-30.  Key-value pair entries are written into the RAM write buffer at a granularity of one entry (claimed first write size granularity) until they reach enough to fill a full flash page (second write size granularity) after which they are written to the flash (claimed second memory device).  Thus, it is clear to one of ordinary skill in the art that the second write size granularity of a full flash page is larger than the first write size granularity of an entry as multiple entries are used to fill a flash page.
	The combination including Nellans and Sengupta teaches of wherein the second write size granularity associated with the zone namespace on the second memory device is larger than the first write size granularity.  In the combination, Sengupta’s writing in full flash pages to the flash memory would occur to Nellans’ nonvolatile memory, which is divided into multiple zones associated with different mapping policies, thus zone namespace memory as established above.  See Nellans paragraph 36-38, 53, and 59, and Sengupta, paragraph 19, 29-30.
	Therefore, it is clear to one of ordinary skill in the art that the combination of Gole, Nellans, Sengupta, and Marukame reads on the limitations at issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138